UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6798



DANIEL L. STALEY,

                                              Plaintiff - Appellant,

          versus



DAVID MARTIN, Lieutenant Unofficial Capacity;
X EGGER, Ms., Nurse Unofficial Capacity;
MICHAEL SHEEDY, Associate Warden, Official
Capacity; JOHN OR JANE DOE, Mr., Captain,
Unofficial Capacity; DAVID J. WEST, Sergeant,
Unofficial Capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-04-920-9-23)


Submitted:   September 3, 2004             Decided:   October 4, 2004


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel L. Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Daniel L. Staley appeals the district court’s dismissal

of his complaint, filed pursuant to 42 U.S.C. § 1983 (2000).

Having reviewed the record and Staley’s informal brief on appeal,

we conclude that the district court did not abuse its discretion in

dismissing the complaint without prejudice, after Staley had been

warned of the consequences of failing to timely comply with an

order of the magistrate judge.           See Ballard v. Carlson, 882 F.2d

93,    95   (4th    Cir.    1989)   (holding   district      court’s   dismissal

following explicit and reasonable warning was not an abuse of

discretion).       Therefore, we affirm the district court’s dismissal.

We    dispense     with    oral   argument   because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                      - 2 -